Citation Nr: 1202633	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  08-37 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to January 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A hearing was held on March 14, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

The Veteran submitted additional medical evidence consisting of pulmonary function test results to the RO following the most recent supplemental statement of the case (SSOC).  However, in an August 2011 form, the Veteran waived his right to have his case remanded to the RO should evidence be submitted at a later time.  Therefore, the Board may proceed with the appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran was assigned a 60 percent disability rating for his service-connected bronchitis with right pneumothorax, postoperative prior to February 1, 2010 and assigned a 30 percent disability rating effective February 1, 2010.    

3.  The Veteran's service-connected disability has not been shown to render him unemployable.



CONCLUSION OF LAW

The criteria for entitlement to a TDIU on a schedular or extraschedular basis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Veteran was sent a letter regarding his claim for entitlement to a TDIU in January 2008, prior to the rating decision on appeal.  The Veteran was requested to send any additional information or evidence and the RO enclosed a 21-4142 release form and 21-4138 (Statement in Support of Claim) to allow for VA to request any additional evidence on the Veteran's behalf.  The letter included the evidence needed to substantiate a claim of TDIU on a schedular or extraschedular basis.  The Veteran was also provided notification regarding the assignment of disability ratings and effective dates.  Accordingly, the Board finds that VA's duty to notify has been satisfied.   

In addition, the duty to assist the Veteran has also been satisfied in this case.  The identified medical evidence is associated with the claims file and has been reviewed in connection with the Veteran's claim.  The RO requested updated VA treatment records and associated the records with the claims file.  Therefore, the May 2011 remand directive has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board recognizes that the Veteran identified receiving Social Security disability benefits.  The RO contacted the Social Security Administration (SSA) and requested records pertaining to the Veteran.  In a January 2010 response, the SSA stated that the medical records did not exist and that further efforts to obtain them would be futile because the medical records had been destroyed.  The RO prepared a formal finding of unavailability of the Social Security Disability records.  The February 2010 letter notified the Veteran regarding the unavailability of the SSA records and asked that he submit any evidence he had in his possession.  The Veteran did not respond to the letter.  Therefore, the Board finds that any further requests to obtain SSA records would be futile.  38 C.F.R. § 3.159(c)(2).  

The Veteran was also afforded VA examinations in January 2008, March 2009, and June 2011.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board recognizes that the case was remanded, in part, due to the inadequacy of the January 2008 and March 2009 VA examiner's opinions as to whether the Veteran was unemployable due to his service-connected disability.  Although the VA examinations are adequate in terms of the diagnoses provided and the medical opinions as to the etiology of the Veteran's disabilities, the examiners did not use the correct standard when determining whether the Veteran was unemployable due to his service-connected disability.  Therefore, the Veteran was afforded another VA examination in June 2011.  The Board recognizes that the VA examiner did not specifically state whether the Veteran's nonservice-connected chronic obstructive pulmonary disorder (COPD) symptomatology could be differentiated from his service-connected bronchitis with right pneumothorax, postoperative.  However, the examiner did list the diagnosis of COPD, secondary to smoking and explained that there were no current residuals with respect to the spontaneous pneumothorax with thoracotomy.  Thus, the examiner essentially answered the question by stating that the only symptoms present were that of the COPD.  Thus, the Board finds that the examination substantially complies with the May 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. 3.340, 3.341, 4.16.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Under section 4.16(b) of VA regulations, when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a total rating under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director, Compensation and Pension Service.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, Compensation and Pension Service, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to 'appropriate first-line officials' for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board and the Court.

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

Here, the Veteran is service-connected for bronchitis with right pneumothorax, post-operative and was assigned a 60 percent disability rating prior to February 1, 2010.  The Veteran's disability rating was reduced to 30 percent effective February 1, 2010.  As the Veteran filed his claim for entitlement to a TDIU in December 2007, the Board will first address whether the Veteran was entitled to a TDIU on a schedular basis prior to February 1, 2010.  As the Veteran was assigned a 60 percent disability rating for his bronchitis with right pneumothorax, he meets the minimum schedular criteria listed in 4.16(a) prior to February 1, 2010.  

Thus, the question becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  

The VA treatment records show that the Veteran is treated for his nonservice-connected COPD and bronchitis, right pneumothorax, postoperative, as well as many other nonservice-connected disabilities.  

The Veteran was first afforded a VA examination in January 2008.  The Veteran reported experiencing a spontaneous pneumothorax involving his right lung approximately 40 years ago.  Treatment consisted of removing a portion of the lung on the right and also being on tube drainage for approximately three weeks.  He has continued cigarette smoking over the years.  He does not have any chest pain.  He has progressive and severe shortness of breath.  He can only walk half of a block before he gets short of breath.  He has a cough productive of moderate amount of sputum, which varies in color, currently it is white.  He uses an Albuterol inhaler three times a day and Ipratropium with two puffs three times a day.  His chest x-ray in July 2007 shows flattening of the diaphragms, basal fibrosis, normal heart size, and a picture of COPD.  On examination, auscultation reveals diminished breath sounds about the inferior half of the right lung, the left lung shows inspiratory and expiratory bronchi and wheezes with forced aspiration.  The heart rate of 68, regular rhythm, no murmurs, no enlargement, the pulmonary second sound is not extenuated.  The impression was listed as COPD, secondary to cigarette excess with severe disability with progression and past history of spontaneous pneumothorax with operative procedures to include removal of the inferior portion of the lung on the right as well as chest tube drainage of a period of three weeks.  No residual, not responsible for any current pulmonary condition.  The examiner stated that the Veteran was totally and permanently disabled from gainful employment in his prior job at the airport as a sky captain where he handled luggage with passengers coming to and from the airport.  The examiner also stated that the Veteran reported a history of an injury working at the airport.  He sustained injury to both hips and to both shoulders.  The left hip had to be replaced, the right hip was operated on and both shoulders were operated on.  He is not unemployable because of his shoulder problems.  His permanent disability is that of the COPD.  

The Veteran was afforded another VA examination in March 2009.  The Veteran reported having had a spontaneous right pneumothorax occur while he was in service and was taken to a San Diego hospital for treatment.  The Veteran then had chest tubes and a chest thoracotomy for the problem.  He had removal of the inferior portion of the lung on the right and chest tube drainage for a period of about 3 weeks.  The Veteran noted that he had nonservice-connected problems with arthritis that involve the shoulders, hips, knees, ankles, feet, and hands.  These were all felt to be problems by the Veteran that contribute to his being currently unemployable based on nonservice-connected problems.  The Veteran was diagnosed with COPD, felt secondary to tobacco excess of years with associated disability that definitely contributed to unemployability by causing decreased exercise tolerance.  He was also diagnosed with spontaneous pneumothorax and s/p thoracotomy in service; removal of inferior portion of lung on right in 1960s and had chest tube drainage for a period of 3 weeks.  The Veteran did not have any current residuals from operation and pneumothorax that are felt related or cause of the current pulmonary condition of COPD.  The Veteran is service-connected for bronchitis.  The examiner stated that the current respiratory symptoms were felt to be the result of the Veteran's COPD and from his longstanding habituation of smoking.  The examiner commented that the Veteran's ability to function in his prior normal occupational environment of Sky Cab or Cab driver is decreased and is considered by this examiner to make the Veteran unemployable for that duty due to his nonservice-connected arthralgia problems of hip, shoulders, arms and hands.  

The May 2009 VA treatment record noted that the Veteran had COPD exacerbation and bronchitis.  It was noted that the pulmonary function test from December 2004 showed that he had mild impairment.  

The Veteran was afforded a VA examination in June 2011.  It was noted that he has a diagnosis of COPD and that he presently uses inhalers.  He takes Ipratropium two puffs three times a day and Albuterol as needed.  The impression was listed as COPD secondary to his long history of smoking that contributes to unemployability by causing decreased exercise tolerance test.  He can perform work that does not involve significant exertion such as office work.  The impression also listed spontaneous pneumothorax with thoracotomy in the service with removal of the inferior lung and chest wall drainage.  There were no residuals from the surgery and it does not limit his ability to continue employment.  

The October 2010 CT scan shows an impression of COPD with scarring and no active infiltrates.  There was no radiographic evidence of active cardiopulmonary disease. 

Based on the foregoing, the Board concludes that the evidence does not show that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disability.  The Board recognizes that the Veteran has a nonservice-connected disability of COPD.  This disability could potentially result in similar symptoms as to the Veteran's service-connected disability of bronchitis, right pneumothorax, postoperative.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  However, in this case, the medical evidence only contains one notation of the Veteran experiencing bronchitis during the pendency of the appeal.  All three VA examination reports determined that the Veteran's COPD is his current pulmonary condition which is secondary to his long history of smoking.  It has been noted several times by the VA examiners that his spontaneous pneumothorax with thoracotomy does not have any current residuals and does not affect employment.  The VA examination reports are absent for any diagnosis of bronchitis.  As such, the Board finds that the symptoms of the Veteran's COPD are distinguishable from that of the Veteran's service-connected disability since, it appears, that the Veteran's service-connected bronchitis, right pneumothorax with thoracotomy does not manifest in any current residuals.  

Nonetheless, even if the Veteran's COPD symptoms could not be distinguished from that of the Veteran's service-connected bronchitis, right pneumothorax, post operative, the most persuasive evidence does not show that the Veteran is unemployable solely due to his COPD symptoms.  The Board acknowledges that the January 2008 VA examiner noted that the Veteran's COPD was a permanent disability and that the Veteran was totally and permanently disabled from gainful employment in his prior job at the airport as a sky captain where he handled luggage with passengers coming to and from the airport.   However, the question is not whether the Veteran is unemployable at his past employment, but whether the Veteran is capable of substantially gainful employment.  Therefore, the January 2008 VA examiner's opinion is not adequate.  Similarly, the March 2009 VA examiner opined that the Veteran's COPD definitely contributes to unemployability by causing decreased exercise tolerance.  Again, the examiner did not address whether the Veteran was capable of substantially gainful employment.  The June 2011 VA examiner specifically addressed this question and noted that the Veteran's COPD contributes to unemployability but that he could perform work that does not involve significant exertion such as office work.  The Board finds that the June 2011 VA examiner's opinion is the most persuasive as the examiner used the correct standard in determining whether the Veteran is unemployable and the examiner listed the Veteran's reported history, conducted a physical examination, and provided an opinion with supporting rationale.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

The Board is sympathetic to the Veteran's contentions.  He is certainly competent to describe symptoms arising from his service-connected disability that are capable of lay observation.  See Layno, 6 Vet. App. at 469-70; 38 C.F.R. § 3.159(a)(2); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is also competent to report the perceived effects of those symptoms on his ability to work.  Additionally, the lack of corroborating medical evidence does not, by itself, render the Veteran's statements inherently incredible.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  Nevertheless, the Board finds that the medical evidence of record, specifically the June 2011 VA examiner's opinion, is the most persuasive as to whether the Veteran is capable of substantially gainful employment.  

The Court has stated that the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In this case, the Board finds that there is no factor outside the norm to warrant entitlement to a TDIU.  Although the Veteran's service-connected disability may impact his employment, loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 states: '[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.'  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

The question to be answered in this case is whether the Veteran is precluded from securing and following a substantially gainful occupation due to his service-connected bronchitis, spontaneous right pneumothorax, post operative.   As discussed above, the answer is in the negative.  The evidence of record, taken as a whole, portrays the Veteran as having employment-related problems.  However, the evidence does not indicate that he cannot engage in substantially gainful employment due to his service-connected disability or even due to the symptoms of his nonservice-connected COPD.  Therefore, the benefit sought on appeal is denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).

Furthermore, following February 1, 2010, wherein the Veteran's disability rating was effectively reduced to 30 percent, thereby not meeting the minimum schedular criteria, rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

In addressing the extraschedular issue, the Board must determine if there is some service connected factor outside the norm which places the Veteran in a different position than other Veterans with a 30 percent disability rating.  Id.  The fact that the Veteran is unemployed or has difficulty obtaining employment is not enough, as a schedular rating provides recognition of such.  Id.  Rather, the Veteran need only be capable of performing the physical and mental acts required by employment.  Id.  The schedular criteria contemplate compensating a veteran for considerable loss of working time from exacerbations proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.

As noted above, the evidence of record does not establish that the Veteran is unemployable solely due to this service-connected bronchitis, spontaneous right pneumothorax, postoperative.  Indeed, the medical evidence only contains one notation of bronchitis and all three VA examiners indicated that there were no current residuals.  The most recent examiner commented that the service-connected disability did not have any impact on employment.  Even if the Board considered the Veteran's COPD symptoms as being intertwined with his service-connected bronchitis, spontaneous right pneumothorax, post operative, the most persuasive evidence of record noted that the Veteran would be able to perform office work.  See June 2011 VA examination report.  There is also no evidence which suggests that that some factor exists which takes his case outside the realm of the usual so as to render impracticable his current schedular rating.  See 38 C.F.R. § 3.321(b).

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due to his service connected disability.  The benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b).  Thus, the Board finds that no basis exists to warrant referral of the claim to the Director, Compensation and Pension Service for extraschedular consideration.  Bowling, 15 Vet. App. 1 (2001).


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


